Citation Nr: 1431028	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  08-05 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the coccyx.

2.  Entitlement to service connection for residuals of an injury to the right ankle.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1986 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In a decision May 2010, the Board denied service connection for bilateral hearing loss and for residuals of right eye surgery, and remanded the claims of service connection for a coccyx disability, for temporomandibular joint disease, for residuals of a right ankle injury, and for hematuria.  Following the Board's remand, the RO granted service connection for temporomandibular joint disease and for hematuria were granted, and the claims are no longer before the Board.  

The development ordered for the claims that remain on appeal has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A current disability or residuals of an in-service injury of the coccyx are not shown.  

2.  A current disability or residuals of an in-service right foot injury are not shown.   








CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of an injury to the coccyx have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for residuals of a right ankle injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).




The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter in July 2006.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87   (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service records and private medical records. 

The Veteran was afforded VA examinations.  As the VA examination in June 2010 was e based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claims.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As there is no indication of the existence of additional evidence to substantiate the claims of service connection, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence; that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 




Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v.  Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

The service treatment records show that the Vetern suffered both coccyx and right ankle injuries.   In January 1994, the Veteran injured her tailbone after slipping on ice.  X-rays revealed no definite acute fracture of the pelvis.  There was a question of a nondisplaced fracture of the proximal coccyx or distal sacrum vs. normal spacing between segments of the coccyx.  She was put on profile for the injury.  In February 1994, her profile was lifted.  

On examinations in August 1995 and in December 1995, residuals of the coccyx injury were not found.   

In June 1997, the Veteran complained of pain in her right foot.  She denied any trauma.  X-rays showed no evidence of a fracture, but the Veteran did have an accessory ossicle of the right lateral foot. 


Despite the evidence of in-service complaints, the Veteran's claims fail because there is no evidence that she currently suffers from residuals of her in-service injuries or from any disabilities related to the injuries.  

On VA examination in June 2010, the Veteran recounted the history of injuring her tailbone in service.  She stated that she still suffered from pain during cold weather, but that she has no other symptoms.  X-rays of the  coccyx were "grossly unremarkable."  The VA examiner stated that the Veteran's current complaints were most likely due to hip pathology and not related to the "healed coccyx fracture,"  which had no anatomic or physiologic relationship to any form of joint pathology, including the hip.  

The Veteran stated that she could not recall any specific information regarding her in-service treatment of a right ankle injury, and she stated that she had no current difficulties with her ankle.  The diagnosis was normal ankle with a previous history of a healed fracture.

There is no other evidence regarding any current pathology, symptoms, or disabilities of the coccyx or right ankle.  Absent evidence that the Veteran currently had disabilities of the coccyx or right ankle, there is no valid claim and service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

And the preponderance of the evidence is against the claims of service connection.

ORDER

Service connection for residuals of an injury to the coccyx is denied. 

Service connection for residuals of an injury to the right ankle is denied.


___________________`_________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


